Citation Nr: 0837331	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-44 4149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In December 
2005, the veteran testified at a hearing held at the RO.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Because the veteran is alleging sexual assault, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3). See also Patton v. West, 
12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in December 2004, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran submitted a statement 
regarding the alleged sexual assault.  Furthermore, the 
veteran had a friend testify at the December 2005 hearing as 
to the changes in the veteran's behavior after service.  The 
Board has relied upon the available evidence in determining 
if the alleged stressors can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since such an assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of that type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins 
v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
determining whether documents submitted are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of active service experiences.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that 
the Board is not required to accept an appellant's statements 
regarding alleged symptoms, including nightmares, flashbacks, 
and other difficulties the appellant associates with active 
service, if the Board does not find the statements regarding 
the alleged symptoms to be credible.

The veteran was a male at the time of service and at the time 
of the alleged stressful events that are claimed as the basis 
for the claim, but has been undergoing sex-change procedures 
since 1997 and will be referred to as female in this 
decision.  

The veteran contends that she has PTSD as a result of being 
sexually assaulted by an officer/guard while serving time in 
the brig at Treasure Island.  The veteran says that she was 
incarcerated twice for 30 days, and, during her second 
incarceration, she was sexually assaulted.  This story is set 
forth in her statements and hearing testimony.  After her 
first incarceration, the veteran underwent surgery for a 
hernia repair.  She was given 30 days medical leave and 
required to leave the base, which forced her to live in her 
car.  At the end of the 30 days, she found herself quite a 
distance from base and could not make it back in time.  As a 
result, she was AWOL (absent without leave).  She tried 
calling the base to inform them of her situation, but none of 
her messages got through.  Thus, she surrendered herself to 
the local police department, where she was kept in the local 
jail for seven days until the military police arrived to take 
her back to base.  She says that they took her back in 
handcuffs like a "war criminal" when she was only trying to 
do the right thing.  At that point, she was barely able to 
walk upright because of her hernia surgery.  After returning 
to base, she met with her commanding officer to answer for 
what she had done.  The Captain asked her if she really 
wanted to stay in the Coast Guard.  She thought hard and 
answered that she should not have been there in the first 
place and requested a discharge.  Her commanding officer 
agreed and sentenced her to 30 days in the brig pending 
discharge processing. 

She says that, during that second incarceration, she tried to 
remain calm and obey orders in order to lay low and try to 
finish healing from her surgery.  One night she was 
approached by a guard while in her cell.  He came into her 
cell and secured the door behind him.  He sat on the edge of 
her bed and said he was there to examine the surgical site.  
The veteran asked him if he was a medical nurse or doctor, to 
which he replied, "Yes, I am."  She let him remove the 
bandage.  After removing the bandage, he moved his hand lower 
and lower pretending to feel for something strange.  Then he 
grabbed the veteran's crotch and pinned her to the bed, and 
raped her.  She says she tried to fight him off but was too 
weak, and he was a lot stronger.  He got rough, slapping her 
repeatedly, and told her to shut up.  While she was 
struggling, she says that she felt something tear in her 
groin.  When she cried out in pain, the guard quickly left, 
leaving her crying in pain and bleeding.  She says that she 
cried for help, but was totally ignored.  She took her shirt 
off and packed her wound until morning in order not to bleed 
to death.  She claims that the next morning, when the nurse 
came to pass out medication, the nurse saw the blood and took 
the veteran to the infirmary to have the incision restitched.  
The veteran said she tried to report the assault as she 
returned to her cell from the infirmary, but was ignored.  
She claims that she was released back to her duty station 
eight days after she returned to her cell from the infirmary.  
She reported the attack to her duty station, but was again 
ignored.  Rather, she was released from service 36 days 
thereafter.

In contrast, the veteran's service records show a very 
different story of what happened in 1974.  The veteran's 
service treatment records show that the veteran underwent 
surgery on April 8, 1974, for repair of inguinal hernia that 
went well.  The veteran was given 25 days convalescent leave 
ending on May 8, 1974.  A May 3, 1974, treatment note 
indicates that the veteran pulled the knot on the incision 
the wrong direction.  No major harm was noted, and the 
stitches were taken out later that month.  Follow-up 
treatment notes indicate the veteran healed well.  The 
veteran was last seen for follow-up on June 13, 1974, and the 
incision wound looked fine.  The records do not indicate that 
the veteran subsequently sustained any tears in the incision 
or any additional problems related to the hernia surgery.

In addition, service personnel records show that, as early as 
May 1974, the veteran began to be disciplined for multiple 
offenses.  On May 30, 1974, the veteran absented herself from 
her duty place for five minutes in an unauthorized manner and 
received 14 days restriction.  On June 6, 1974, the veteran 
violated the rules by wearing six unauthorized ribbons and 
using disrespectful language and manner toward a superior 
petty officer.  She was again punished with 14 days 
restriction.  From June 20, 1974, to July 19, 1974, the 
veteran was incarcerated for possession of one ounce of 
marijuana, absence from duty, and willful damaging of 
government property with a knife.  Upon her release, the 
veteran was reassigned and ordered to report to the USCGC 
Rush (WHEC T23) in Alameda, California, no later than 2400 
hours on August 4, 1974.  The veteran was given 16 days 
authorized leave for travel.  However, she failed to report 
in compliance with his orders and was considered to be AWOL.  
On August 22, 1974, the veteran was apprehended by the police 
in Phoenix, Arizona.  A detail guard picked up the veteran 
and returned her to the USCGC Rush on August 28, 1974.  On 
September 4, 1974, the veteran was sentenced to another 30 
days of incarceration for being AWOL for 17 days.  According 
to a September 6, 1974, memorandum from the Commanding 
Officer of the USCGC Rush, the veteran also failed to report 
with her uniforms and failed to obtain them from her prior 
duty station although given two days to do so.  In addition, 
the Commanding Officer referred that the veteran had stated 
her intention to remove herself from the Coast Guard by any 
means.  She was counseled regarding discharge for unfitness, 
and she was agreeable to that.  It was the Commanding 
Officer's opinion that the veteran was untrustworthy and 
lacked potential for adequate service.  Thus, the Commanding 
Officer recommended the veteran be discharged by reason of 
unfitness.  As a result, after serving 30 days in the 
correctional facility, the veteran was released on October 3, 
1974, and was discharged from service on October 4, 1974.  

It is clear that the facts as set forth in the service 
records directly contradict those set forth by the veteran.  
For example, although the service records show that the 
veteran underwent hernia surgery in service, that was in 
April 1974, prior to the veteran's first incarceration.  It 
was not in between the two terms of incarceration as the 
veteran has stated.  Furthermore, the service records show 
that the veteran was on duty only a few days in between the 
two periods of incarceration.  She was on leave for 16 days 
starting July 19, 1974, the day she was released from the 
first period of incarceration.  She thereafter was AWOL until 
August 22, 1974.  When she was captured by the Phoenix 
police, she was returned to her duty station on August 28, 
1974, but then was given an additional two days leave to 
recover her uniforms from her last duty station.  She was 
then reincarcerated on September 4, 1974.  In addition, the 
service treatment records show that the veteran's incision 
wound was well healed by June 13, 1974, prior to her first 
period of incarceration, and there are no records of any 
reinjury of the incision wound despite the veteran's report 
that she received medical treatment for it in September 1974.  
Finally, the veteran was discharged from service immediately 
after being released from the second period of incarceration, 
not 36 days like the veteran has said.  

In weighing this evidence, the Board finds that the service 
records are more probative than the veteran's statements and 
testimony as they are a contemporaneous record of the events 
that occurred in 1974, while the veteran's statements and 
testimony were given many years later and in connection with 
seeking VA benefits, and do not comport with the 
contemporaneous evidence found in the service records.  
Furthermore, the Board finds that, because of the patent 
inconsistencies between the service records and the veteran's 
reported history, the veteran's allegations of an in-service 
sexual assault are not credible, and thus carry little 
probative value.  

Moreover, the Board finds that the VA medical records also 
reveal problems with the veteran's credibility.  A VA mental 
health note from August 27, 1999, shows that the veteran 
reported being unable to walk, because her legs were non-
functional as a result of past strokes.  However, an August 
30, 1999, treatment note reveals that the veteran was 
observed walking unaided in her domiciliary room.  In 
addition, despite the fact that the veteran was receiving 
treatment in 1999, VA mental health records fail to show a 
diagnosis of PTSD or that the veteran reported being sexually 
assaulted in service.  Rather, the records show that the 
veteran did not report being sexually assaulted in service 
until 2002.  

In addition, in a December 2002 psychological evaluation 
note, the veteran reported serving in Vietnam.  However, the 
veteran's service records show that she never served in 
Vietnam.  Further, the veteran reported serving for three 
years, while her service records show that she served for 
only 14 months.  In addition, the veteran for the first time 
reported being sexually assaulted while in service.  The 
psychologist noted that the veteran's approach to testing 
ranged from cooperative to hostile.  She displayed a dramatic 
style of expression, and was frequently irritable and angry 
throughout the assessment.  Because her clinical presentation 
was not consistent with her reported symptomatology, the 
psychologist questioned the accuracy of the veteran's 
reporting, noting that she had a tendency to exaggerate and 
report a wide range of symptoms.  Although the veteran was 
diagnosed to have PTSD based on her report of sexual assault 
in service, it was noted that the accuracy of her reporting 
was questionable.  She was also diagnosed to have a 
personality disorder.  Furthermore, in a September 2002 
psychiatric note, it was noted that the veteran was not 
depressed and that the veteran was "clearly quite savvy 
about PTSD symptomatology." 

Subsequent treatment records continue to show that the 
veteran was thought to have a significant personality 
disorder, possible borderline personality disorder, and that 
her primary issues were related to that rather than PTSD.  
The treatment records reveal that the veteran was often 
irritable, angry, frustrated, and demanding.  Her personality 
disorder was noted to be manifested by impulsive acting out 
behaviors, manipulativeness, frequent demands, and repeated 
threats to self or others.  She was also noted to 
consistently test the limits and act out if she did not get 
her way.  For example, a November 2004 treatment note 
indicates that the veteran initially manifested manipulative 
behaviors when she denied having suicidal thoughts (although 
being seen the month before for vague suicidal ideation) to 
ensure that she would not be kept in the hospital, which 
would ruin her chances of getting into the Military Sexual 
Trauma program.  

Furthermore, the veteran also has a significant gender 
identity disorder that has caused a lot of her distress.  The 
treatment records show that she was mainly concerned with 
continuing her hormone therapy and completing her transgender 
surgery.  An April 2006 treatment note indicates that the 
veteran was not getting her hormones any longer from VA and 
was hoping to get VA compensation so that she could pay for 
them herself.  

The Board finds that the evidence discussed above reveals 
that the veteran is not a credible historian as shown by the 
many inconsistencies between her reports to her VA doctors 
and other more reliable records.  Furthermore, her accuracy 
has been questioned by the VA doctors themselves.  In 
addition, the evidence shows that the veteran has other 
mental health problems that appear to be more pervasive than 
any claimed PTSD despite the veteran's complaints of PTSD 
symptomatology.  Finally, this evidence reveals that the 
veteran may have a secondary monetary motive for seeking VA 
compensation, in other words, obtaining money to finance her 
transgender change.  VA can consider that the veteran has a 
personal interest in the outcome of the proceeding in 
adjudicating a claim.  Pond v. West, 12 Vet. App. 341 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Finally, the veteran's friend testified on behalf of the 
veteran at the RO hearing in December 2005.  He testified 
that the veteran was a well-behaved and good-natured person 
with a positive attitude before service, but, since the 
August 1974 assault, the veteran had been depressed, anxious, 
distressed, and had difficulty leading a productive life.  He 
asserted that the depression and anxiety led her to become a 
different person.  The Board notes that evidence was 
submitted in an attempt to show an abnormal change in the 
veteran's behavior due to the alleged sexual assault.  
However, the Board does not find this evidence probative, 
because the service records show that the veteran was a 
disciplinary problem in service prior to the alleged sexual 
assault.  Furthermore, the veteran admits that she was a 
disciplinary problem from the time she first started her 
military service.  As the persuasive evidence shows that the 
veteran was a disciplinary problem prior to the alleged 
sexual assault and there is no competent and probative 
evidence verifying that the veteran was sexually assaulted in 
service, service connection for PTSD due to military sexual 
assault is not warranted.  Furthermore, while an examiner has 
suggested that PTSD is present due to inservice sexual 
assault, that examiner questioned the veteran's credibility 
regarding that assault.  Because the Board is finding the 
veteran not credible, the Board likewise finds that diagnosis 
not credible.

In recent statements in support of her claim, the veteran has 
attributed her current psychiatric problems to service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, her statements as to the diagnosis and 
etiology of her psychiatric problems are not credible and 
carry no probative weight.  Rather the credible evidence of 
record is against finding the incurrence of a sexual assault 
in service.  There is no evidence in service or for many 
years after service of any psychiatric disability that could 
be attributable to service.  

For the foregoing reasons, the Board finds that the veteran 
is not a credible witness and affords little weight to her 
statements and testimony as to whether a sexual assault was 
incurred in service.  Thus, the Board finds that the evidence 
does not establish the presence of a verified in-service 
stressor, and any diagnosis of PTSD would be based solely on 
the subjective, non-credible account of the veteran.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in February 2003, June 2003 
and December 2004; rating decisions in April 2003, June 2003, 
July 2003, and September 2003; a statement of the case in 
November 2004; and a supplemental statement of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for service connection for PTSD because 
there is no competent evidence that the veteran's diagnosed 
disorder is the result of an event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


